Citation Nr: 0815055	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  05-35 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to direct service connection for hypertensive 
vascular disease.

2.  Entitlement to direct service connection for hypertensive 
vascular disease secondary to prostate cancer with penile 
dysfunction. 

3.  Entitlement to service connection for a low back 
disorder, described as lumbar degenerative changes with 
chronic pain.

4.  Entitlement to service connection for arthritis of both 
hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

By rating action in January 2004 service connection was 
denied for hypertension.  Subsequently by rating action in 
April 2006 service connection was denied for a low back 
disorder and arthritis of both hands.

The claim of entitlement to service connection for 
hypertension secondary to prostate cancer is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1. Hypertension was not manifested during service or to a 
compensably disabling degree within one year of separation 
from active duty service, and there is no competent medical 
evidence showing that hypertension is directly related to 
active duty service.

2.  The veteran is not shown to have a low back disorder that 
is due to any event or incident of service, lumbar arthritis 
was not manifested to a compensable degree within one year of 
separation from active duty service, and there is no 
competent medical evidence that a low back disorder is 
related to active duty service.

3.  The veteran is not shown to have arthritis of the 
bilateral hands that is due to any event or incident of 
service, arthritis of the hands was not manifested during 
service or to a compensable degree within one year of the 
veteran's service separation, and there is no competent 
medical evidence that the veteran currently has arthritis of 
the hands


CONCLUSIONS OF LAW

1. Direct hypertension was not incurred in or aggravated by 
active military service. and it may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2007).

2. A low back disorder was not incurred in or aggravated by 
active military service, and lumbar arthritis may not be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309.

3. Arthritis of the hands was not incurred in or aggravated 
by active military service, and arthritis of the hands may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in May 2003, December 
2005, and August 2006 of the information and evidence needed 
to substantiate and complete his claims, to include notice of 
what part of that evidence is to be provided by the claimant 
and notice of what part VA will attempt to obtain. VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the appellant did not 
receive full notice prior to the initial decisions, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the hypertension claim was readjudicated in 
the April 2007 supplemental statement of the case, and the 
claims for a lower back disorder and arthritis of both hands 
were readjudicated in the November 2006 statement of the 
case. The claimant was provided the opportunity to present 
pertinent evidence.  There is not a scintilla of evidence of 
any VA error in notifying or assisting the appellant 
reasonably affects the fairness of this adjudication.  
Indeed, neither the appellant nor his representative has 
suggested that such an error, prejudicial or otherwise, 
exists. Hence, the case is ready for adjudication.

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned. 38 C.F.R. § 3.303(b). 
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service. 38 
C.F.R. § 3.303(d).

Certain chronic disabilities, such as hypertension and 
arthritis may be presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others. 
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999). The Board 
is mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another. Evans v. West, 12 
Vet. App. 22, 30 (1999).

In addition, the Court has provided guidance for weighing 
medical evidence. The Court has held, for example, that a 
post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence. Grover v. West, 12 Vet. App. 109, 112 
(1999). Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record. Miller v. West, 11 Vet. App. 345, 
348 (1998). In addition, a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a health care professional. LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).

Of course, it goes without saying that every medical opinion 
must be within the scope of expertise of the medical 
professional who proffered it, Layno v. Brown, 6 Vet. App. 
465 (1994), and a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty. Bloom v. 
West, 12 Vet. App. 185, 187 (1999). Also, a medical opinion 
is inadequate when it is unsupported by clinical evidence. 
Black v. Brown, 5 Vet. App. 177, 180 (1995). Finally, a 
medical opinion based on an inaccurate factual premise is not 
probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993). In 
sum, the weight to be accorded the various items of medical 
evidence in this case must be determined by the quality of 
the evidence and not necessarily by its quantity or source.

The veteran contends that he currently suffers from 
hypertension, a low back disorder, and arthritis of both 
hands as a result of military service.  He requests that he 
be afforded the benefit of the doubt.



a. Hypertension

Service medical records reveal that in the October 1966 
enlistment examination the veteran reported high blood 
pressure.  On examination his blood pressure was within 
normal limits (130/80).  No other blood pressure reading was 
recorded during the veteran's service.  At his October 1969 
separation examination the veteran did not report high blood 
pressure.  The blood pressure reading itself was crossed out 
and is illegible.  A note on the examination report states 
that the veteran signed a waiver for further medical care for 
hypertension.  Significantly, hypertension was not diagnosed 
in-service, to include at service separation.  

In January 2005 the veteran's representative submitted a 
questionnaire filled in and signed by Jose T. Bonoan, M.D.  
Dr. Bonoan reported treating the veteran for almost four 
years for hypertension.  He opined that the veteran's 
hypertension was more likely than not a result of his 
military duty and/or his service connected prostate cancer 
with loss of penile dysfunction.  Medical records from Dr. 
Bonoan's office do show treatment for hypertension.

The veteran was afforded a VA examination in September 2007.  
Blood pressure readings were within normal limits.  The 
veteran's heart beat rate and rhythm were normal. There were 
no murmurs, gallops or rubs.  There was no evidence of 
hypertensive heart disease, and no atherosclerotic 
complications of hypertension were noted on examination.  The 
diagnosis was essential hypertension.  The examiner noted 
that the date of onset was unclear and he could not resolve 
the issue of service connection for hypertension without mere 
speculation.  He further noted that:

The patient has one blood pressure 
reading documented in the service medical 
records.  This reading was on admission 
and was in the prehypertensive range.  
Repeat blood pressure testing would have 
been necessary to determine whether the 
patient had no hypertension, 
prehypertension or established 
hypertension at this juncture.  The 
patent's discharge physical had a blood 
pressure reading recorded.  However, it 
was scratched out. Cannot comment on 
diagnosis of hypertension.  There is no 
[legible] reading. Furthermore a 
diagnosis of hypertension when required 
three separate readings in the 
hypertensive range.  Hence I cannot 
support whether the diagnosis [has] 
indeed ever been made.

Analysis

Upon review of all of the evidence of record, both lay and 
medical, the Board finds that the preponderance of the 
evidence is against the claim.  While the appellant currently 
has hypertension, the record is devoid of any competent 
evidence directly relating hypertension directly to service.  
Consequently, direct service connection, i.e., on the basis 
that chronic disability became manifested in service and has 
persisted since, is not warranted.  Moreover, as hypertension 
was not compensably disabling within a year of the veteran's 
separation from active duty, presumptive service connection 
is not warranted. 

A VA examiner in September 2007 reviewed all of the evidence 
of record and provided an opinion that the veteran's 
hypertension was not related to his period of service.  The 
veteran had reported a history of hypertension since 1967 
however there are no blood pressure readings submitted post-
service until the VA examination in September 2007.  As such, 
the date of the onset of hypertension is unclear.  In 
addition there was no evidence that compensably disabling 
hypertension was shown within any presumptive period after 
service.

The Board recognizes that Dr. Bonoan's January 2005 letter 
attributed the veteran's hypertension to service.  The Board, 
however, assigns greater weight to the opinion provided by 
the VA examiner in September 2007, because there is no 
indication that Dr. Bonoan thoroughly reviewed the claims 
file.  Moreover, he did not provide any basis for his opinion 
concluding that the appellant has hypertension due to service 
due to a single reading that was within normal limits 
(130/80) for VA purposes.  Cf.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.  As such the Board concludes that this opinion has 
minimal probative value.

As to assigning greater weight to the opinion provided by the 
VA examiner, the Board acknowledges that lay witnesses are 
competent under the law to describe symptoms they have seen 
or experienced. Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992). However, for purposes of obtaining a medical 
opinion as to the origins of a disability, the VA examiner 
was not obligated to accept the veteran's subjective 
statements. In fact, the examiner's job is just the opposite. 
He was to review the record and ascertain whether it included 
objective medical facts that supported the veteran's 
assertions. Then using those facts, along with his medical 
expertise, provide an opinion as to the origins of the 
claimant's disability. This is what was done. Therefore, the 
Board assigns more evidentiary weight to the September 2007 
VA medical opinion.

Given the evidence and the September 2007 VA medical opinion, 
the Board concludes that hypertension was not incurred in-
service, and it may not be presumed to have been so incurred.

b. Low back disorder
 
Service medical records in May 1969 reveal that the veteran 
fell down the stairs.  He suffered localized pain at right 
L4-L5, over the spine.  There was no severe point tenderness, 
deformity, or radiation to the extremities.  The impression 
was a back sprain.  He was placed on light duty for three 
days. There were no further complaints or treatments during 
service.  At his October 1969 separation examination the 
veteran's spine was clinically evaluated as normal.

The veteran was afforded a VA examination in January 2006. 
The claims file was reviewed.  The examiner noted that the 
veteran fell sustaining lower back pain in May 1969.  At that 
time he had full range of motion, and was placed on light 
duty for three days.  There was no further treatment noted in 
service.  He reported no post service history of back trauma.  
At the present time the veteran reported a three year history 
of back pain which radiated to the lower extremities.  He was 
followed by his primary care physician.  The diagnoses were 
chronic low back pain, compression deformity of L2 body, and 
mild degenerative changes of the lower lumbar vertebrae.

In a March 2006 addendum, the examiner opined that it was 
less likely as not that the veteran's back condition was 
caused by military service.  He opined that
:
The [claims file] shows patient has low 
back pain due to a fall in 1965-1969, and 
there are no further details of the 
treatment found in the [claims file].  
Even after the military service, there is 
no evidence of any treatment for the back 
injury or back treatment until patient's 
history saying he had low back pain in 
2001, which is at least 40 years since 
the service.

While the appellant has a current low back disorder, the 
record is devoid of any medical opinion evidence relating 
this disorder to service or to any event therein.  
Consequently, direct service connection, i.e., on the basis 
that chronic disability became manifested in service and has 
persisted since, is not warranted.  Moreover, as lumbar 
arthritis was not compensably disabling within a year of the 
veteran's separation from active duty, presumptive service 
connection is not warranted. 

The absence of any competent medical evidence showing a nexus 
to service and/or a continuity of symptomatology since 
discharge is fatal to this claim.  Moreover, the appellant as 
a lay person untrained in the field of medicine is not 
competent to offer an opinion addressing the etiology of his 
alleged disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Hence, the preponderance of the competent medical evidence of 
record is against his assertions.  Therefore, entitlement to 
service connection is denied



c.  Arthritis of the hands
 
Service medical records are entirely silent as to any 
bilateral hand injuries or arthritis of the hands.  Likewise 
while the veteran reported a history of arthritis of the 
hands during a September 2006 VA outpatient clinic visit, 
there was neither then nor now a diagnoses of hand arthritis 
offered.

In the absence of competent evidence of a present disability 
there can be no claim. Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992). In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability." The Court further stated that where the proof is 
insufficient to establish a present disability there can be 
no valid claim for service connection. Id. Further, service 
connection requires competent evidence linking the claimed 
disability to service. 

Accordingly, as the preponderance of the evidence is against 
finding a current disability, and as there is no competent 
evidence linking a current disability to service, the 
preponderance of the evidence is against this claim, and the 
benefit of the doubt doctrine is not for application. The 
claim must be denied. 

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to direct service connection for hypertension is 
denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for arthritis of both hands 
is denied.

REMAND

As noted, the veteran has presented competent evidence from a 
private provider linking hypertension to his service 
connected prostate cancer.  While the basis for this opinion 
was not provided, in light of Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (VA is not permitted to base decisions 
on its own unsubstantiated medical conclusions), it follows 
that further development is in order.

Therefore, this case is REMANDED for the following action:

1.  The RO should contact Jose T. Bonoan, 
M.D., and afford him an opportunity to 
further explain the reasons and bases for 
his January 2005 conclusion that 
hypertension was more likely than not 
related to the appellant's prostate 
cancer with a loss of penile function.  
Should Dr. Bonoan fail to respond the 
veteran and his representative must be 
contacted and so informed.

2.  Thereafter, the RO must refer the 
claims file to a VA cardiovascular 
specialist.  Following the specialist's 
review of the claims file she/he must 
offer an opinion explaining whether it is 
at least as likely as not that 
hypertension is caused or aggravated by 
the appellant's service connected 
prostate cancer with penile dysfunction.  
Complete reasons and bases must accompany 
any opinion offered.  The specialist must 
address any opinion offered by Dr. 
Bonoan.  

3.  After the development requested above 
has been completed to the extent 
possible, the issue of entitlement to 
service connection for hypertension 
secondary to prostate cancer with penile 
dysfunction must be readjudicated.  If 
the benefit sought on appeal remains 
denied the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


